Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “wherein each of said first and second queues is stored in a first-in-first-out type buffer (BUFF), and wherein a queue to which a first type frame is assigned is determined according to the stream to which said first type frame belongs, depending on features of said first type frame, and wherein a frame belonging to a shaped stream is selected for transmission by comparing scheduled transmission times (TTTi) of frames placed at the head of each first queue, the frame BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/PLC/labApplication No.: 16/480,645Docket No.: 0054-0564PUS1Reply dated May 5, 2021Page 3 of 8Reply to Office Action of March 04, 2021associated to the smallest scheduled transmission time (miniTTTi) being selected as a next candidate for transmission.”
 	Independent claim 8 requires “wherein the communicating entity performs a time counting for determining a current time and implements a second type frame fragmentation in 
 	The prior art of records (in particular, the combined teachings of Dube et al (US 2001/021321) (hereinafter Dube) and Ding et al (US 2016/0100421) (hereinafter Ding) do not disclose, with respect to claim 1, “wherein each of said first and second queues is stored in a first-in-first-out type buffer (BUFF), and wherein a queue to which a first type frame is assigned is determined according to the stream to which said first type frame belongs, depending on features of said first type frame, and wherein a frame belonging to a shaped stream is selected for transmission by comparing scheduled transmission times (TTTi) of frames placed at the head of each first queue, the frame associated to the smallest scheduled transmission time (miniTTTi) being selected as a next candidate for transmission”, and  with respect to claim 8 “wherein the communicating entity performs a time counting for determining a current time and implements a second type frame fragmentation in view of fragment transmission: if no first type frame is currently being transmitted, and if no first type frame placed at a first queue head has a scheduled transmission time (TTTi) smaller or equal to the current time (T).” as claimed.  Rather, Dube discloses the steps of: determining standard of service requirements for the voice over internet protocol (VoIP) voice communications; determining the network topology; determining the quality of service (QoS) adjustments available in the plurality of routers; processing the standard of service requirements and the network topology to determine QoS settings for the QoS adjustments in the plurality of routers; and generating the QoS settings to the plurality of routers.  Moreover, Dube discloses that H.323 signal data from the voice packets is sent by the voice frame relay traffic shaper 44 and transmitted into a low priority queue 50 along with the data 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477